AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
¥, (For Offenses Committed On or After November 1, 1987)
Luis Armando Hernandez-Delgado Case Number: 3:19-mj-24636

Merle N Schneidewind ’

Defendant's Airorney en ateenesaarmcnen at

 

 

 

 

 

 

 

 

 

 

 

 

 

a
. pe = g
REGISTRATION NO. 92155298 als a
THE DEFENDANT: DEC 17 2qig
. & pleaded guilty to count(s) | of Complaint |
[ was found guilty to count(s) . any ERS US DloMsiG | COURT
afer a plea of not guilty, BY BEFHOT SY Cnr Seas
Accordingly, the defendant i is adjudged guilty of such counts), which involve the following offense(s):
Title & Section Nature of Offense ~ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
L1 The defendant has been found not guilty on count(s)
LC) Counts) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
. imprisoned for a term of:

TIME SERVED O days

 

< Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any: change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shalt notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 17, 2019

 

 

 

SAY 2 _— Date of Imposition of Sentence
Meo AEE —
Received ie oe
DUS Eo HONORABLE BARRY M. KURREN

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | ~-3:19-mj-24636

 

 
